Citation Nr: 1548519	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  12-12 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to Non-Service Connected Burial benefits.  


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active military service in the United States Navy from August 1981 to August 1985.  The Veteran died in June 2010 and the Appellant is the Veteran's surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) from an August 2010 determinations from the Department of Veterans Affairs (VA) Pension Center in Philadelphia, Pennsylvania.  


FINDINGS OF FACT

1.  The Veteran died on June [redacted], 2010.  

2.  The Veteran did not have a service connected disability at the time of his death and was not in receipt of a pension. 

3.  The Veteran did have a service connection claim pending at the time of his death.  The claim was denied in a June 2011 rating decision and a September 2015 statement of the case.  

4.  The Veteran was not discharged or released from active military, naval, or air service for a disability incurred or aggravated in line of duty, and his body is not being held by a State.

5.  The Veteran did not die while hospitalized by VA in a VA or non-VA facility or while under certain VA-authorized travel for examination, treatment, or care.


CONCLUSION OF LAW

The criteria for entitlement to nonservice-connected burial benefits have not been met.  38 U.S.C.A. §§ 2302, 2303, 2304 (West 2014); 38 C.F.R. §§ 3.1700, 3.1701, 3.1702 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Appellant has asserted entitlement to VA burial benefits.  Specifically, she claims that the Veteran should be service connected for cause of death and in receipt of accrued benefits.  The Appellant's claim for service connection for cause of death and accrued benefits was evaluated in a separate decision from the RO in June 2011.  While she timely filed a notice of disagreement, and a statement of the case was issued in April 2015, the appellant did not perfect her appeal as to these issues.  As such, these issues are not presently before the Board.  The Board has made a determination on entitlement to non-service connected burial benefits based on the current facts and evidence of record.  After a review of the evidence, as well as a careful and sympathetic review of the claim, the Board has determined that entitlement to non-service connected burial benefits is not warranted.  

A burial allowance is payable under certain circumstances to cover some of a deceased Veteran's burial, funeral, and transportation expenses. 38 U.S.C.A. 
 §§ 2302, 2303; 38 C.F.R. § 3.1700, 3.1704, 3.1705.  Effective July 7, 2014, VA amended its regulations governing entitlement to monetary burial benefits, which include burial allowances for service-connected and non-service-connected deaths, a plot or interment allowance, and reimbursement of transportation expenses.  Specifically, VA removed the current regulations (38 C.F.R. §§ 3.1600 through 3.1612) and replaced them with new §§ 3.1700 through 3.1713.  If a Veteran's death is not service-connected, a sum may be paid to cover the burial and funeral expenses of the deceased Veteran and the expense of preparing the body and transporting it to the place of burial if one of the following conditions is met: (1) the Veteran was in receipt of VA pension or compensation at the time of death; (2) if the Veteran would have been receiving disability compensation but for the receipt of military retired pay; (3) the Veteran had an original or reopened claim for either benefit pending at the time of death, and certain evidentiary criteria are met. 38 U.S.C.A. § 2302(a); 38 C.F.R. § 3.1705. 

An application for nonservice-connected burial and funeral expenses must be filed within two years after the burial or cremation of the Veteran's body. 38 U.S.C.A. 
 § 2304; 38 C.F.R. § 3.1703.

The Veteran died in June 2010.  At the time of his death, the Veteran was not service connected for a disability.  Therefore, entitlement to burial benefits under 38 C.F.R. § 3.1704 is not warranted.  

At the time of the Veteran's death, he was not in receipt of pension or compensation (or but for the receipt of military retirement pay would have been in receipt of such) from the VA.  The deceased was not a war Veteran and he was not discharged or released from active military, naval, or air service for a disability incurred or aggravated in line of duty, and his body is not being held by a State.  As such, entitlement to non-service connected burial benefits under 3.1705(b)(1),(2).  

Prior to the Veteran's death, he did have a claim pending for service connection for pancreatic cancer that was submitted in March 2010.  Under 38 C.F.R. § 3.1705(b)(3), a burial allowance is payable when any of the following were pending:

(i) An original claim for pension or disability compensation, and the evidence in the claims file on the date of death and any evidence received under paragraph (d) of this section is sufficient to grant pension or disability compensation effective before the date of death; or 

(ii) A claim to reopen a previously denied pension or disability compensation claim, based on new and material evidence, and the evidence in the claims file on the date of the veteran's death and any evidence received under paragraph (d) of this section is sufficient to reopen the claim and grant pension or disability compensation effective before the date of death; or 

(iii) A claim for which a person would be eligible to substitute for the deceased veteran under 38 U.S.C. 5121A, Substitution in case of death of claimant, and that claim, once processed to completion by the substitute, results in the grant of pension or disability compensation effective before the date of death.

The Veteran's claim was pending at the time of his death.  However, the pending claim was denied in a June 2011 rating decision that made a determination on service connection for pancreatic cancer and service connection for the cause of the Veteran's death.  Since the claim was denied, it has not met the criteria that the evidence was sufficient to grant pension or disability compensation effective before death, and the Board finds that entitlement to burial benefits under 38 C.F.R.§ 3.1705(b)(3) is currently not warranted.  

Additionally, there is no evidence that the Veteran died while properly hospitalized by VA in a VA or non-VA facility or while under certain VA-authorized travel for examination, treatment, or care.  38 C.F.R. §§ 3.1706.  

For these reasons and bases, the Board unfortunately finds no legal basis to grant the Appellant's claim for non-service-connected burial benefits.  The Board is certainly mindful and very appreciative of the Veteran's honorable service in defense of our nation.  But since the law is dispositive, the Appellant's claim for burial benefits must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. at 427-28.  The Board is sympathetic to the loss of her husband, but may not go beyond the factual evidence presented in this claim to provide a favorable determination.  In other words, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  See Harvey v. Brown, 6 Vet. App. 416, 425 (2014).  Accordingly, the appeal is denied.




Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, including apprising the claimant of the information and evidence VA will obtain versus the information and evidence he/she is expected to provide.  38 C.F.R. § 3.159.

As for this claim for payment of nonservice-connected burial benefits, the Board finds that a discussion of whether VA complied with the VCAA is not required because it is being denied as a matter of law.  So no amount of notice or assistance, however reasonable, would tend to help the appellant substantiate this claim.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that remands that would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  See also Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (holding that remand pursuant to the VCAA is not required where "no reasonable possibility exists that any further assistance would aid the appellant in substantiating her claim"); Smith (Claudus) v. Gober, 14 Vet. App. 227 (2000) (holding that, when the VCAA does not affect the issues to be decided, the Court will not consider the VCAA in reaching its decision).

In claims like this, the VCAA simply does not apply because resolution of the claim turns entirely on statutory interpretation.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001); Smith (Claudus), 14 Vet. App. at 231-32.  Thus, because the law as mandated by statute, and not the evidence, is dispositive of the appeal of this claim, the VCAA is inapplicable.  Mason v. Principi, 16 Vet. App. 129 (2002).




ORDER

Entitlement to non-service connected burial benefits is denied.  



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


